CHIEF JUSTICE MILLER, dissenting: I do not agree with the majority’s conclusion that probation is the appropriate sanction in the present case. The respondent forged a signature on a document and later attempted to conceal his misconduct through an elaborate series of lies. On this record, I believe that a suspension, not stayed by a term of probation, is necessary. As the majority opinion notes, Rule 772 currently limits the availability of probation as a sanction in disciplinary matters to cases in which the attorney has a temporary or minor disability. (134 Ill. 2d R. 772; see In re Trezise (1987), 118 Ill. 2d 346, 354-55; In re Goldstein (1984), 103 Ill. 2d 123, 131.) In the present case, the majority broadens the scope of the rule considerably, allowing imposition of probation here and, by extension, in other cases in which no disability is claimed. Even if it is assumed that probation should be made available in a wider range of circumstances, I do not agree with the majority’s conclusion that probation is appropriate in this case. The facts of the respondent’s misconduct are not in dispute. The respondent forged a hospital officer’s signature on a release-of-lien form in November 1988. When opposing counsel questioned the authenticity of the signature, the respondent stated that he had sent an unnamed employee to the hospital with the form and that the employee must have been “overzealous” in attempting to procure the necessary signature. Perhaps hoping to forestall a formal inquiry into the matter, the respondent then wrote to the Attorney Registration and Disciplinary Commission, advising the Commission of the forgery but attributing it to either a mix-up at the hospital or, again, to the actions of the anonymous employee. Later, in January 1989, in response to an inquiry from the Commission, the respondent refused to disclose the identity of the particular employee, declaring that information about the incident had been revealed to him in a privileged conversation. Finally, in a sworn statement made in March 1989, the respondent provided an explanation that was different from his earlier accounts, casting blame for the forgery on his wife. There is some dispute regarding the respondent’s motive for his initial misconduct in forging the hospital officer’s signature on the release-of-lien form. Before the Hearing Board, the respondent acknowledged that he had hoped that he would receive, from the settlement proceeds, the $2,460 fee owed to him by this client. Yet the Hearing Board found that there was “no clear and convincing evidence that the misdeed was done to deprive [the hospital] of any money, or to benefit the Respondent economically.” It is clear, though, that the respondent’s forgery of the hospital officer’s signature, as well as his subsequent actions in attempting to cover up that initial misdeed, constituted conduct involving dishonesty, deceit, and misrepresentation, as both the Hearing Board and the Review Board concluded. However desirable probation might be as a sanction in attorney disciplinary cases, I do not believe that it is an appropriate disposition in the case at bar. The history of pro bono activities undertaken by the respondent is commendable, as is his decision to practice in the community he has served. Though these are mitigating matters (see In re Merriwether (1990), 138 Ill. 2d 191, 201-02), I do not believe that they warrant the disposition chosen by the majority in this case. As we have often stated, the attorney disciplinary process is intended to safeguard the public, to maintain the integrity of the legal profession, and to protect the administration of justice from reproach. (In re Witt (1991), 145 Ill. 2d 380, 397-98; In re Kitsos (1989), 127 Ill. 2d 1, 10; In re Teichner (1984), 104 Ill. 2d 150, 160.) None of these goals are advanced by the sanction imposed here. There is nothing in this case to suggest that the respondent’s actions in forging the hospital officer’s signature and in attempting later to shift the blame to others would be remediable by a course of probation under the conditions imposed by the majority, or under any other conditions that might be proposed. Nor do I believe that the respondent, his past and future clients, or the public at large is well-served by a disciplinary sanction that now allows the respondent to carry on his law practice without interruption, simply on the condition that he continue performing, during the period of probation, the same public service work the majority relies on as mitigation in determining its disposition. There is no sanction at all in that remedy. It is no answer here to conclude, as the majority seemingly does, that the respondent’s decision to work in a distressed area means that a lower standard of conduct should govern his professional life, or qualifies him for a less onerous sanction in the event of misconduct. Such a result is unfair to the clients involved and can only threaten to undermine the moral authority of our legal system. The requirements of the rules of professional conduct apply to all lawyers and to all cases equally; the ethical demands of the legal profession are not somehow reduced when the potential fee is small or the particular client is poor. (See In re Samuels (1989), 126 Ill. 2d 509, 530 (“We also find troublesome the implication in respondent’s remarks that there is some cut-rate version of our rules which permits an attorney to agree to represent a client in a matter and then ‘move on’ when the case fails to meet his or her expectation”).) I would hope that no one is so cynical as to suggest that the residents of an impoverished community must be made to bear the burden of an unethical attorney merely because they are too poor to pay for better representation. The misconduct disclosed in the present case is serious. The respondent forged the hospital officer’s signature on the release-of-lien form and later compounded that initial dishonesty with an elaborate series of lies, including an attempt to shift the blame for his misconduct to his wife. Misconduct of this nature strikes at the core of a lawyer’s ethical duties and is not of a type that can be remedied through a course of probation. In its zeal to expand the range of circumstances in which probation is an available sanction, the majority has overlooked these fundamental principles and has chosen the wrong case in which to apply a broadened rule.